DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on pages 8-9 and 10-11 of Applicant’s responses filed 08/18/2022 that Demeester, et al., US 20100290683 does not teach at least a processor programed to extract a first reparation data signal from emission imaging data of a patient acquired by the PET or SPECT imaging device.
Examiner respectfully disagrees. 
Paragraph 38 states that “a motion model generated using a physiological signal cycle divided into 10 frames may show that frames 3 and 7 correspond to periods of relatively low motion, and are thus desirable periods during the physiological signal cycle to scan using a PET scanner”, so the physiological signal is based on the listmode data as required by the limitation. Paragraph 39 in its entirety further elaborates on how physiological motion cycles are determined for use in PET acquisition. 
Therefore, the claims stand rejected.

Withdrawn Objections
The objection made to the claim 10 has been withdrawn pursuant of applicant's amendments filed on 08/18/2022. 
Withdrawn Rejections
Pursuant of applicant's amendments filed on 08/18/2022, rejections made to claims 7 and 12 under 35 U.S.C. 112(b) have been withdrawn.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Demeester, et al., US 20100290683, in view of Muehlsteff, et al., US 20140275832.

Regarding claim 1, Demeester teaches a device for measuring respiration of a patient (FIG. 1, an imaging system 10 includes a combined PET-MR scanner), the device comprising: 
a positron emission tomography (PET) or single photon emission computed tomography (SPECT) imaging device (see paragraph 28 for the PET-MR scanner 10 including PET detectors 32); and 
at least one electronic processor (paragraph 28 for the processor 52) programmed to: 
extract a first respiration data signal from emission imaging data of a patient acquired by the PET or SPECT imaging device (paragraph 44 states “At 110, a PET (or SPECT) scan is performed on the region of interest, while monitoring the physiological signal”, said physiological signal being respiratory motion signal, according paragraph 4. Also see paragraphs 38-39 for the PET data acquisition including tracking the positions of the object. Paragraph 38 states that “a motion model generated using a physiological signal cycle divided into 10 frames may show that frames 3 and 7 correspond to periods of relatively low motion, and are thus desirable periods during the physiological signal cycle to scan using a PET scanner”);
extract a second respiration data signal from a photoplethysmograph (PPG) signal of the patient (see paragraph 20 for the acquisition of the respiratory motion data from PPG); and 
Demeester does not teach to combine the first extracted respiration data signal and the second extracted respiration data signal to generate a respiration signal indicative of respiration of the patient.
However, Muehlsteff teaches a device 10d of fig. 6 for obtaining vital sign information of a subject 12 (paragraph 93) wherein according fig. 7 and paragraph 101, a first vital sign information signal and a second vital sign information signal are acquired and extracted and wherein in step S5 of fig. 7 and paragraph 101, the device combines the first extracted respiration data signal and the second extracted respiration data signal to generate a respiration signal indicative of respiration of the patient in step S6. The vital signal here is taught to be respiratory signal according to paragraphs 102 and 103.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device to combine the first and second extracted respiration data signals to generate a respiration signal indicative of respiration of the patient as taught by Muehlsteff to improve the reliability of the measurement. See paragraph 13 of Demeester. 

Regarding claim 2, Demeester in view of Muehlsteff teaches all the limitations of claim 1 above. 
Demeester further teaches wherein the extraction of the first respiration data signal is extracted from the emission imaging data comprising data indicative of movement at a lung/diaphragm interface of the patient due to respiration (see paragraph 32 which states that the motion of the diaphragm and organs close to it such as lungs are monitored as chest expansions occur).

Regarding claim 7, Demeester in view of Muehlsteff teaches all the limitations of claim 1 above.
Demeester further teaches comprising a vital sign sensor configured to obtain vital sign information of the patient (see paragraph 22 for the vital sign monitor); and wherein the at least one processor is further programmed to extract the second respiration data signal from the PPG signal using the obtained vital sign information (see paragraph 22 for the extraction PPG signal).

Regarding claim 8, Demeester in view of Muehlsteff teaches all the limitations of claim 1 above.
Demeester further teaches a display configured to display the respiration signal of the patient (see user interface 46 of fig. 1).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Demeester in view of Muehlsteff, as applied to claim 1 above, and further in view of Kuhara, S. US 20080281186.

Regarding claim 3, Demeester in view of Muehlsteff teaches all the limitations of claim 1 above. 
Demeester in view of Muehlsteff does not teach wherein the respiration signal is generated by: 
determining a time lag of the second respiration data signal respective to the first respiration data signal; and generating the respiration signal as the second respiration data signal shifted in time to correct the determined time lag.
However, Kuhara teaches a method of detecting and correcting respiratory signal during imaging of a subject (see paragraph 114), wherein the respiration signal is generated by: determining a time lag of the second respiration data signal respective to the first respiration data signal (fixed delay of a first respiratory signal acquired from monitoring nuclear magnetic resonance (NMR) signals in paragraph 121); and generating the respiration signal as the second respiration data signal shifted in time to correct the determined time lag (see paragraphs 122-123 for the “traveling back in time by an amount corresponding to the delay” to correct the time delay in the respiration data signal acquired by the NMR monitoring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device, as modified by Muehlsteff, to determine a time lag of the second respiration data signal respective to the first respiration data signal and generate the respiration signal as the second respiration data signal shifted in time to correct the determined time lag as taught by Kuhara to reduce the inconsistency of the data thereby improving the quality of the image data. See paragraphs 16-17. 

Regarding claim 4, Demeester in view of Muehlsteff and Kuhara teaches all the limitations of claim 3 above.
Demeester further teaches wherein the at least one processor is further programmed to: perform respiratory gating of the emission imaging data using the respiration signal (see paragraph 44 for the gating of PET image acquisitions based on the motion model of physiological signal such as respiration).
Demeester does not teach that the respiration signal is obtained from combining a first and a second extracted respiration data signals to generate a respiration signal indicative of respiration of the patient.
However, Muehlsteff teaches a device 10d of fig. 6 for obtaining vital sign information of a subject 12 (paragraph 93) wherein according fig. 7 and paragraph 101, a first vital sign information signal and a second vital sign information signal are acquired and extracted and wherein in step S5 of fig. 7 and paragraph 101, the device combines the first and second extracted respiration data signals to generate a respiration signal indicative of respiration of the patient in step S6. The vital signal here is taught to be respiratory signal according to paragraphs 102 and 103.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device to combine the first and second extracted respiration data signals to generate a respiration signal indicative of respiration of the patient as taught by Muehlsteff to improve the reliability of the measurement. See paragraph 13 of Demeester. 

Regarding claim 5, Demeester in view of Muehlsteff and Kuhara teaches all the limitations of claim 3 above.
Demeester in view of Muehlsteff does not teach wherein the at least one processor is further programmed to: update the determined time lag using continuously-acquired emission imaging data.
However, Kuhara further teaches wherein the at least one processor is further programmed to: update the determined time lag using continuously-acquired emission imaging data (see paragraph 122 for the updating of the image for newly detected respiratory levels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device, as modified by Muehlsteff, to update the determined time lag using continuously-acquired emission imaging data as taught by Kuhara to reduce the inconsistency of the data thereby improving the quality of the image data. See paragraphs 16-17. 

Regarding claim 6, Demeester in view of Muehlsteff and Kuhara teaches all the limitations of claim 3 above.
Demeester in view of Muehlsteff wherein the at least one processor is further programmed to: determine an initial time lag value using induced breaths by the patient.
However, in a separate embodiment (first embodiment), from the embodiment (second embodiment) of Kuhara applied above, Kuhara teaches wherein the at least one processor is further programmed to: determine an initial time lag value using induced breaths by the patient (In paragraph 99, Kuhara teaches applying thresholds determined based on a respiratory level of the subject 200 before data collection in the first slab, during which the patient undergoes a breathold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device, as modified by Muehlsteff, to determine an initial time lag value using induced breaths by the patient as taught by Kuhara to reduce the inconsistency of the data thereby improving the quality of the image data. See paragraphs 16-17. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Demeester in view of Muehlsteff, as applied to claim 1 above, and further in view of Stoughton, et al., US 20110074409 (cited in the IDS dated 10/17/2019).

Regarding claim 9, Demeester in view of Muehlsteff teaches all the limitations of claim 1 above.
Demeester in view of Muehlstaff fails to teach a pulse oximeter configured to acquire the PPG signal of the patient.
However, Stoughton teaches an apparatus (fig. 1) for performing a process 500 of fig. 5, including automatically gating imaging acquisitions of an imaging device (paragraphs 76-77) using a pulse oximeter (fig. 2) configured to acquire the PPG signal of the patient (paragraphs 76-77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pulse oximeter configured to acquire the PPG signal of the patient, as taught by Stoughton, into Demeester’s device, as modified by Muehlsteff, improve the accuracy of the gating (paragraph 4 of Stoughton), hence improving the image quality (paragraph 3 of Stoughton).
 
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Demeester in view Stoughton and Kuhara.

Regarding claim 10, Demeester teaches a non-transitory storage medium storing instructions readable and executable by a processor (paragraph 11) operatively connected with an emission imaging device (see fig. 2), the method comprising: 
generating an emission data driven respiration signal from emission imaging data (paragraph 44 states “At 110, a PET (or SPECT) scan is performed on the region of interest, while monitoring the physiological signal”, said physiological signal being respiratory motion signal, according paragraph 4. Also see paragraphs 38-39 for the PET data acquisition including tracking the positions of the object. Paragraph 38 states that “a motion model generated using a physiological signal cycle divided into 10 frames may show that frames 3 and 7 correspond to periods of relatively low motion, and are thus desirable periods during the physiological signal cycle to scan using a PET scanner”); 
generating a PPG-driven respiration signal from a photoplethysmograph PPG signal (see paragraph 20 for the acquisition of the respiratory motion data from PPG);
Demeester does not teach and a pulse oximeter to perform a method of monitoring respiration of a patient.
However, Stoughton teaches an apparatus (fig. 1) for performing a process 500 of fig. 5, including automatically gating imaging acquisitions of an imaging device (paragraphs 76-77) using a pulse oximeter (fig. 2) configured to acquire the PPG signal of the patient (paragraphs 76-77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pulse oximeter to perform a respiration monitoring method, as taught by Stoughton, into Demeester’s device, as modified by Muehlsteff, improve the accuracy of the gating (paragraph 4 of Stoughton), hence improving the image quality (paragraph 3 of Stoughton).
Demeester in view of Stoughton does not teach determining a time shift of the PPG-driven respiration signal based on comparison of the PPG-driven respiration signal and the emission data driven respiration signal; and generating a respiration signal as the PPG-driven respiration signal shifted in time to correct for the determined time shift.
However, Kuhara teaches a method of detecting and correcting respiratory signal during imaging of a subject (see paragraph 114), wherein the respiration signal is generated by: determining a time lag of the second respiration data signal respective to the first respiration data signal (fixed delay of a first respiratory signal acquired from monitoring nuclear magnetic resonance (NMR) signals in paragraph 121); and generating the respiration signal as the second respiration data signal shifted in time to correct the determined time lag (see paragraphs 122-123 for the “traveling back in time by an amount corresponding to the delay” to correct the time delay in the respiration data signal acquired by the NMR monitoring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device, as modified by Muehlsteff, for determining a time shift of the PPG-driven respiration signal based on comparison of the PPG-driven respiration signal and the emission data driven respiration signal; and generating a respiration signal as the PPG-driven respiration signal shifted in time to correct for the determined time shift as taught by Kuhara to reduce the inconsistency of the data thereby improving the quality of the image data. See paragraphs 16-17. 

Regarding claim 11, Demeester in view of Stoughton and Kuhara teaches all the limitations of claim 10.
Demeester further teaches wherein the emission data driven respiration signal is generated based on a position of an image feature as a function of time determined from the emission imaging data (see paragraph 32 which states that the motion of the diaphragm and organs close to it such as lungs are monitored as chest expansions occur to determine respiratory signal).

Regarding claim 12, Demeester in view of Stoughton and Kuhara teaches all the limitations of claim 11.
Demeester further teaches wherein the image feature comprises an interface between a lung and thoracic diaphragm (see paragraph 32 which states that the motion of the diaphragm and organs close to it such as lungs are monitored as chest expansions occur to determine respiratory signal).

Regarding claim 13, Demeester in view of Stoughton and Kuhara teaches all the limitations of claim 10.
Demeester further teaches further storing instructions readable and executable by an electronic processor to reconstruct the emission imaging data to generate a reconstructed image (see paragraph 12 for the PET image reconstruction).

Regarding claim 14, Demeester in view of Stoughton and Kuhara teaches all the limitations of claim 11.
Demeester in view of Stoughton does not teach wherein the determining of the time shift and the generating of the respiration signal as the PPG-driven respiration signal shifted in time to correct for the determined time shift is performed continuously or at successive time intervals while acquiring the emission imaging data.
However, Kuhara further teaches wherein the determining of the time shift (fixed delay of a first respiratory signal acquired from monitoring nuclear magnetic resonance (NMR) signals in paragraph 121) and the generating of the respiration signal as the PPG-driven respiration signal shifted in time to correct for the determined time shift (see paragraphs 122-123 for the “traveling back in time by an amount corresponding to the delay” to correct the time delay in the respiration data signal acquired by the NMR monitoring) is performed continuously or at successive time intervals during the acquiring of the emission imaging data (see paragraph 122 for the updating of the image for newly detected respiratory levels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device, as modified by Muehlsteff, to wherein the determining of the time shift and the generating of the respiration signal as the PPG-driven respiration signal shifted in time to correct for the determined time shift is performed continuously or at successive time intervals during the acquiring of the emission imaging data as taught by Kuhara to reduce the inconsistency of the data thereby improving the quality of the image data. See paragraphs 16-17. 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Demeester in view of Kuhara.

Regarding claim 15, Demeester teaches a device for measuring respiration of the patient (FIG. 1, an imaging system 10 includes a combined PET-MR scanner), the device comprising: 
an imaging device configured to obtain emission imaging data of at least a portion of a patient (see paragraph 28 for the PET-MR scanner 10 including PET detectors 32); 
and at least one processor (paragraph 28 for the processor 52) programmed to:
extract a first respiration data signal from the emission imaging data (paragraph 44 states “At 110, a PET (or SPECT) scan is performed on the region of interest, while monitoring the physiological signal”, said physiological signal being respiratory motion signal, according paragraph 4. Also see paragraphs 38-39 for the PET data acquisition including tracking the positions of the object. Paragraph 38 states that “a motion model generated using a physiological signal cycle divided into 10 frames may show that frames 3 and 7 correspond to periods of relatively low motion, and are thus desirable periods during the physiological signal cycle to scan using a PET scanner”); 
extract a second respiration data signal from a photoplethysmograph PPG signal (see paragraph 20 for the acquisition of the respiratory motion data from PPG); and a display (see user interface 46 of fig. 1).
Demeester does not teach to determine a time lag of the second respiration data signal respective to the first respiration data signal; and generate a respiration signal as the second respiration data signal shifted in time to correct the determined time lag; and a display configured to display the respiration signal of the patient.
However, Kuhara teaches a device (see the MRI apparatus 100 of fig. 1) to determine a time lag of the second respiration data signal respective to the first respiration data signal (fixed delay of a first respiratory signal acquired from monitoring nuclear magnetic resonance (NMR) signals in paragraph 121); and 
generate a respiration signal as the second respiration data signal shifted in time to correct the determined time lag (see paragraphs 122-123 for the “traveling back in time by an amount corresponding to the delay” to correct the time delay in the respiration data signal acquired by the NMR monitoring); and 
a display (display system 12 of fig. 9) configured to display the respiration signal of the patient (paragraph 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device, to determine a time lag of the second respiration data signal respective to the first respiration data signal; and generate a respiration signal as the second respiration data signal shifted in time to correct the determined time lag; and a display configured to display the respiration signal of the patient as taught by Kuhara to reduce the inconsistency of the data thereby improving the quality of the image data. See paragraphs 16-17. 

Regarding claim 16, Demeester in view of Kuhara teaches all the limitations of claim 15.
Demeester further teaches wherein the first respiration data signal is extracted from the emission imaging data comprising data indicative of movement at a lung and diaphragm interface of the patient due to respiration (see paragraph 32 which states that the motion of the diaphragm and organs close to it such as lungs are monitored as chest expansions occur).

Regarding claim 17, Demeester in view of Kuhara teaches all the limitations of claim 15.
Demeester further teaches wherein the at least one processor is further programmed to: perform respiratory gating operations on the emission imaging data using a respiration signal (see paragraph 44 for the gating of PET image acquisitions based on the motion model of physiological signal such as respiration).
Demeester does not teach the respiration signal is generated as the second respiration data signal shifted in time to correct the determined time lag.
generate a respiration signal as the second respiration data signal shifted in time to correct the determined time lag (see paragraphs 122-123 for the “traveling back in time by an amount corresponding to the delay” to correct the time delay in the respiration data signal acquired by the NMR monitoring); and 
a display (display system 12 of fig. 9) configured to display the respiration signal of the patient (paragraph 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device, to generate a respiration signal as the second respiration data signal shifted in time to correct the determined time lag as taught by Kuhara to reduce the inconsistency of the data thereby improving the quality of the image data. See paragraphs 16-17. 

Regarding claim 18, Demeester in view of Kuhara teaches all the limitations of claim 15.
Demeester does not teach wherein the at least one processor is further programmed to: update the determined time lag using continuously-acquired PET imaging data.
However, Kuhara further teaches wherein the at least one processor is further programmed to: update the determined time lag using continuously-acquired emission imaging data (see paragraph 122 for the updating of the image for newly detected respiratory levels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Demeester’s device to update the determined time lag using continuously-acquired PET imaging data as taught by Kuhara to reduce the inconsistency of the data thereby improving the quality of the image data. See paragraphs 16-17. 

Regarding claim 19, Demeester in view of Kuhara teaches all the limitations of claim 15.
Demeester further teaches at least one other vital sign sensor configured to obtain vital sign information of the patient (see paragraph 22 for the vital sign monitor); and wherein the at least one processor is further programmed to extract the second respiration data signal from the PPG signal using the obtained vital sign information (see paragraph 22 for the extraction PPG signal).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Demeester in view of Kuhara, as applied to claim 15 above, and further in view of Stoughton.

Regarding claim 20, Demeester in view of Kuhara teaches all the limitations of claim 15.
Demeester in view of Kuhara fails to teach including a pulse oximeter operably connected to a portion of a patient, the pulse oximeter being configured to obtain the PPG signal of the patient.
However, Stoughton teaches an apparatus (fig. 1) for performing a process 500 of fig. 5, including automatically gating imaging acquisitions of an imaging device (paragraphs 76-77) using a pulse oximeter (fig. 2) operably connected to a portion of a patient (paragraph 28), the pulse oximeter being configured to acquire the PPG signal of the patient (paragraphs 76-77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pulse oximeter operably connected to a portion of a patient, the pulse oximeter configured to acquire the PPG signal of the patient, as taught by Stoughton, into Demeester’s device, as modified by Kuhara, improve the accuracy of the gating (paragraph 4 of Stoughton), hence improving the image quality (paragraph 3 of Stoughton).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793